DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over “Synvit” (downloaded from http:/www.synvit.om/Red-Clover-1000mg, dated 10/2003, 2 pages) taken in light of the evidentiary references of Ronsen et al. (US Pub 2003/0008902) and Alander et al. (US Pub 2006/0182799) and in view of the specification at page 7, lines 1-8.
With regard to claim 1, “Synvit” discloses the combination of clover and microcellulose. Synvit also discloses that red clover is widely used as a fodder crop for cattle, horses and sheep. Therefore, the disclosure meets the claim in disclosing that the “at least one type of grain crop” is present. The reference does not disclose the property as claimed, which is that the microcellulose possesses a glucose content of more than 97% by weight. However, applicant has chosen to describe his product 
Further, the specification describes the microcellulose (MC) in the composition of claim 1 as being produced from prior art processes described in both the Dahl patents. (Page 7 of the instant specification). Therefore, it follows that the property of glucose content of the microcellulose would have been achieved by selecting such a MC and this would have been obvious to the practitioner. It is for these reasons that the rejection is being made under both statutes and the burden is being shifted to applicant to show that the microcrystalline cellulose does not possess the glucose content claimed. It is well established that a compound and its properties are inseparable. (See In re Papesch, 137 USPQ 43 (CCPA 1963).). Therefore, it is the Examiner’s position that the microcellulose possesses the same or similar property. However, the Office does not have resources to call up prior art products and make measurements therewith. That burden is therefore being shifted to applicant to show that the MC is different. Note MPEP 2112. A rejection under 35 USC 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic function or property. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, or ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald 819 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting in re Best, 562 F,2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977)).
With regard to claim 8, and the transitional phrase "consisting of" the reference discloses clover and microcellulose. Although the disclosure includes dicalcium phosphate, silica and magnesium stearate it is well known that these are typically used for tableting and one of ordinary skill in the art would have known that when a tablet of these two ingredients is not required, the tableting aids are to 
Claims 1 has been amended to include the concentration of microcellulose up to 29% by weight. It is noted that the recited range of “up to 29%” includes all values from zero to 29%. Synvit does not specify the percentage of MCC in the red clover composition. However, red clover composition may inherently contain the recited amount of cellulose. That burden is therefore being shifted to applicant to show that the amount of MC in the product of prior art is different. 
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It is further noted that since the concentration of glucose is associated with the MCC purity, one of ordinary skill in the art would have been motivated to employ high purity cellulose in order to produce high quality product containing MCC.
Claims 1, 2, 6,  8-9, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cossel et al. (DD 144862) in light of the evidentiary reference of Derrieu et al. (WO 2007/023223).
Regarding claims 1, 8-9 and 15, Cossel discloses a combination of dry fodder and microcellulose as animal feed. The reference does not disclose details of the fodder as a grain crop. However, it is well known that fodder for animals includes grains such as wheat, corn (maize), barley, rye and oats as shown by evidentiary reference of Derrieu. See page 2 of the translation provided which lists these grains and at page 2, last but three paragraphs, and note that the reference lists microcellulose also as part of the feed supplement. It would have been obvious to the person of ordinary skill in the art that the fodder referred to in Cossel as animal feed would include grains or, grain crops (forage) that include such grains, as disclosed by Derrieu. Note that Derrieu is an evidentiary reference applied to set forth facts as to what is “well known” as “grains” as a feed ingredient in this art. The reference does not disclose the property of MC claimed, which is, the microcellulose having a glucose content of more than 97% by weight. However, applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office. The burden is shifted to applicant to show that the MC of Cossel does not possess the same property claimed.
It is well established that a compound and its properties are inseparable. (See In re Papesch, 137 USPQ 43 (CCPA 1963)). Therefore, it is the Examiner’s position that the microcellulose must possess the same or similar property. However, the Office does not have resources to call up prior art products and make measurements therewith. That burden is therefore being shifted to applicant. Note MPEP 2112. Regarding the prior art MC product, the product seems to be identical except that the prior art is silent as to an inherent characteristic of the glucose content. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on Inherency' under 35 U.S.C. 102, or on ‘prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... In re Fitzgerald, 619 F.2d 67, 7G, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
It is further noted that since the concentration of glucose is associated with the MCC purity, one of ordinary skill in the art would have been motivated to employ high purity cellulose in order to produce high quality product containing MCC.
Regarding claim 2, the reference does not disclose the MC length as greater than 2 mm (see reference claim 3). However, the reference claims a length in a range of 20 to 40 microns, which shows that the length can be selected as desired. Based on the animal being fed and the size required for such an animal, it would have been obvious to select a length that is most suitable for the animal.
Regarding claims 1, 6 and 16-17, Cossel discloses an amount 7 parts of dry food and 3 parts of MCC, which reads on 70% dry food and 30% of microcrystalline cellulose (MCC), rendering obvious the amount claimed (see page 6 of the translation provided by the USPTO).
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 1-2, 7-9, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Backers (US Patent 8153173) in view of the evidentiary references of Raz (US Pub 2011/0086129) and Thrasher et al. (US Patent 3362828).
Regarding claims 1 and 15, Backers discloses a composition as feedstuff that includes microcellulose (Arbocel) for swine and poultry (col. 2, line 62 and line 67). Feedstuff for poultry and swine typically, contains grain as evidenced by Raz (page 10, col. 1, last 3 lines) and Thrasher et al. (Example 1) and therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the feedstuff in Backers would include grains or forage crops of the type shown by Raz and Thrasher (soybean, corn (maize), sorghum).
The reference does not disclose the property of MC claimed, which is the microcellulose having a glucose content of more than 97% by weight. However, applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter cannot determine the glucose content of the prior art product. Therefore, the burden is shifted to applicant to show that the MC of the primary reference does not possess the same property claimed. It is well established that a compound and its properties are inseparable. (See In re Papesch, 137 USPQ 43 (CCPA 1963)). Therefore, it is the Examiner’s position that the microcellulose must possess the same or similar property. However, the Office does not have resources to call up prior art products and make measurements therewith.
The burden is therefore being shifted to applicant. Note MPEP 2112. When the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 
It is further noted that since the concentration of glucose is associated with the MCC purity, one of ordinary skill in the art would have been motivated to employ high purity cellulose in order to produce high quality product containing MCC.
Claims 1 has been amended to include the concentration of microcellulose up to 29% by weight. It is noted that the recited range of “up to 29%” includes all values from zero to 29%. Backers does not specify the percentage of MCC in the red clover composition. However, red clover composition may inherently contain the recited amount of cellulose. That burden is therefore being shifted to applicant to show that the amount of MC in the product of prior art is different. 
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Therefore, to provide the length of fodder claimed at instant claim 2 would have been obvious because Backers discloses lengths that are most suitable for an animal, and whether such length pertains to MC or to the fodder, the reference has suggested the most suitable sizes and to select the proper size for the animal being provided for, would have required no more than routine skill.
With regard to claims 8-9, the secondary references disclose a combination of corn (maize) and soybean, known to be the most widely used grain types in animal feed. With regard to the length of fiber, the Backers reference claim 1 discloses lengths of 50 pm to 2000 pm (0.5-2 mm; ref claim 1). To determine optimum lengths would have been obvious because the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382.


Claims 2-3, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cossel taken in light of Derrieu et al. (WO 2007023223), or Backers in view of Raz and Thrasher, all in view of Dahl et al. (WO 2011/154601) and Dahl et al. (WO 2011/154600) and further in view of Mcnab Kerr et al. (WO 2010/064224).
Cossel or Backers discloses a combination of grain or fodder, respectively and microcellulose as animal feed as discussed above. They do not disclose the properties of the elements of claim 1 as recited in claims 2 and 6-7. They do not disclose the grain crop being fermented as in claim 3.
With regard to claims 2-3, Mcnab Kerr discloses that animal feed typically includes fibrous ingredients such as silage, hay, straw, maize, wheat, and other additional ingredients/additives (page 2, lines 3-7). Since silage is fermented, high-moisture stored fodder, which can be fed to cattle, sheep and other such ruminants, fermented silage of instant claim 3 is rendered obvious. The reference discloses that to stimulate proper digestion of animal feed, the fiber lengths be neither over-chopped nor under-chopped. See page 2, lines 28-30; page 33, lines 30-34. The reference discloses that silage and fiber ingredients are chopped to lengths 50 mm to 100 mm or to a desired size (page 7, lines 1 -2; page 11, lines 25-28). See page 34, lines 25-30. It would have been obvious to chop all ingredients, grain crops and silage to the same lengths to provide homogeneity during mixing and such would have been obvious to one of ordinary skill in the art at the time the invention was made.
With regard to the microcellulose particle size recited in claim 7, Dahl ‘601 discloses at page 6, lines 27-30, a particle size of microcellulose as being between 8-100 pm or 10-60 pm or 15-30 pm and Dahl ‘600 discloses at page 9, lines 8-10, an average particle size of 8-100 pm or 10-60 pm. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum .

Claims 1, 6, 8-9, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egorov et al. (SU 751808) in view of Foody (US Patent 4461648).
Regarding claim 1, Egorov et al. discloses a microcrystalline product that includes lignin and has a glucose content up to 97-99% by weight. The product is disclosed as being a food additive. The reference does not disclose combining the cellulose with grain. Foody discloses hydrolyzing lignocellulose to increase digestibility of the cellulose product for cattle (see claim 1, col. 1, lines 25-26), and combining this with barley, soybean or hay as disclosed at col. 11, lines 23-25. Since Foody only discloses obtaining a glucose content of 90% (col. 6, lines 66-67), it would have been obvious to use the cellulose of Egorov in the same manner for cattle as shown by Foody because Egorov obtains a far greater hydrolysis with 97-99% glucose being obtained. It would have been obvious to the practitioner that greater hydrolysis is favorable in that the cellulose would be made more accessible (being more degraded) as cattle feed. (See Foody at col. 1, lines 15-25). Based on this benefit, to combine Egorov’s microcrystalline cellulose (MCC) with grain shown by Foody and feed this to cattle would have been obvious to the skilled worker because Foody is attempting to hydrolyze lignocellulose to obtain an optimally high glucose content, but it is Egorov who achieves a far greater percentage of glucose than Foody. See MPEP 2143 I B.
(B) Simple substitution of one known element for another to obtain predictable results is an example of a rationale that supports a conclusion of obviousness.
With regard to claims 1, 6 and 16-17, the Egorov patent discloses up to 29% MCC as a result of their process.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
With regard to claim 8, Egorov et al. in view of Foody discloses only the crystalline cellulose product combined with barley or hay, as claimed and such would have been obvious to the skilled worker.
With regard to claim 9, Egorov in view of Foody discloses barley and hay, thus rendering obvious the two types of grain.
With regard to claim 15, Egorov in view of Foody disclose using soybean as part of a total ration along with the cellulose. See col. 11, lines 23-30. Based on such disclosure it would have been obvious to employ grains such as soybean as in instant claim 15.



Claims 2-3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egorov et al. (SU 751808) in view of Foody (US Patent 4461648) as applied to claim 1 and further in view of Dahl et al. (WO 2011/154601) and Dahl et al. (WO 2011/154600) and further in view of Mcnab Kerr et al. (WO 2010/064224).
The references are taken as applied to claims 1 and 15 above.
With regard to claims 2-3, Mcnab Kerr discloses that animal feed typically includes fibrous ingredients such as silage, hay, straw, maize, wheat, and other additional ingredients/additives (page 2, lines 3-7). Since silage is fermented, high-moisture stored fodder, which can be fed to cattle, sheep and other such ruminants, fermented silage of instant claim 3 is rendered obvious. The reference discloses that to stimulate proper digestion of animal feed, the fiber lengths be neither over-chopped nor under-chopped. See page 2, lines 28-30; page 33, lines 30-34. The reference discloses that silage and fiber ingredients are chopped to lengths 50 mm to 100 mm or to a desired size (page 7, lines 1 -2; page 11, lines 25-28). See page 34, lines 25-30. It would have been obvious to chop all ingredients, grain crops and silage to the same lengths to provide homogeneity during mixing and such would have been obvious to one of ordinary skill in the art at the time the invention was made.
With regard to the microcellulose particle size recited in claim 7, Dahl ‘601 discloses at page 6, lines 27-30, a particle size of microcellulose as being between 8-100 pm or 10-60 pm or 15-30 pm and Dahl ‘600 discloses at page 9, lines 8-10, an average particle size of 8-100 pm or 10-60 pm. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. Therefore, finding .

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
On pages 5-6 of the Reply to the Final Office action mailed 07/30/2020, Applicant presents the following arguments:
The Office Action states: “Synvit also discloses that red clover is widely used as a fodder crop for cattle, horses and sheep. Therefore, the disclosure meets the claim in disclosing that the ‘at least one type of grain crop’ is present.” This assertion, respectfully, is highly in accurate and mischaracterizes the Synvit reference. While the Synvit reference does state red clover alone was cultivated as a fodder crop for animals, that does not mean that the Synvit product is intended as fodder for animals. Much to the contrary, it is clearly and unambiguously a nutritional supplement for humans. The reference clearly indicates that it is “popular with women during menopause,” “provides benefits during menopause” and is “suitable for vegetarians.” Accordingly, the Office Action’s presumption that “[t]he product is in the form of a tablet which does not take away from the product being fed to cattle” (see p. 15) is simply wrong - Synvit product is for humans (“Recommendation intake: Take 1 tablet per day”), not fodder for animals (See, https://en.wikipedia.org/wiki/Fodder; https://en.wikipedia.org/wiki/Animal_feed).
Moreover, Synvit utilizes Red Clover extract, not red clover in the form a “grain crop” as recited in the claims. That Synvit utilizes Red Clover extract is clear from the reference itself (packaging enhanced for clarity.

In response to this argument, it is noted that that the instant claim does not recite the state of the red clover. The instant claim does not exclude red clover being in the form of extract from the composition as claimed. Claim 1 recites grain crop and MCC as a part of composition. Synvit discloses red clover and MCC. Synvit discloses that Red Clover is widely cultivated as a fodder crop for cattle, 
Regarding the glucose content of > 97%, Applicant states that the reference does not disclose such an amount. Applicant states that the PTO cannot shift the burden to applicant. Applicant states that matters is what is disclosed by the reference. This is in contradiction to "[Analysis [of whether the subject matter of a claim would have been obvious] need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1740-41 (2007) quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006); see also DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed. Cir. 2006 In re Hoeschele, 406 F.2d 1403, 1406-07 (CCPA 1969) ("[l]t is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom...").
Regarding the Synvit product that is available commercially, Synvit is a combination of red clover and MCC. Therefore, it has been applied. Applicant has relied on the glucose content to seek patentability of the instant claims. While Applicant’s explanation of the glucose content of MCC and its correlation to the modification of cellulose crystals is appreciated, the question still remains, whether Synvit contains the same or a similar MCC that is being claimed. The Office still cannot determine unequivocally, whether the reference MCC has a high glucose content. As shown by the references of record, hydrolyzed cellulose is preferred to include in animal feeds because of easily 
In response to Applicant’s arguments regarding Cossel reference, it is noted that Cossel discloses an amount 7 parts of dry food and 3 parts of MCC, which reads on 70% dry food and 30% of microcrystalline cellulose (MCC), rendering obvious the amount claimed (see page 6 of the translation provided by the USPTO).
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As for the MCC’s property of having a glucose content of > or = 97%, the reference is silent as to the property, as stated in the rejection. Therefore, since the evidentiary reference was applied only to show a universal fact (see MPEP 2124), Applicant’s statement that “there is no rational reason to modify Cossel and/or Derrieu to arrive at the claimed invention” is incorrect.
In response to Applicant’s arguments regarding Derrieu reference, it is noted that Applicant’s position with regard to Derrieu has been carefully reviewed and it is clear that applicant has 
Applicant’s remarks and traversal of the rejection as applied with the Backer’s reference is strongly disagreed with and was found unpersuasive. Specifically, Applicant alleges that the Examiner must meet the claimed property limitation of the cellulose claimed. Applicant states that the Examiner has not met the “initial burden” of supporting a prima facie conclusion of obviousness. He also states that the Examiner has not provided a “clearly articulated rational reason why the claimed invention would be obvious”.
Backers discloses feed that includes MCC. The fact that Backers does not disclose the property of MCC. i.e. the glucose content, has been discussed in detail in the rejection and MPEP 2112 has been referred to so that it becomes clear that a proper rejection under 35 USC 103 has indeed been made.
Regarding the rejection under 35 USC 103, applicant again states that the Examiner cannot shift the burden to the applicant. Applicant is reminded that when the product of the prior art is substantially the same except for a property, it is proper to shift the burden to applicant to show that the product does not indeed possess the claimed property. See MPEP 2112. Accordingly, the Examiner has used the analysis given in In re Best.
Regarding the Backers reference, Applicant previously stated that it is “more likely” that Backers uses MCC having a glucose content of less than >97% was found unpersuasive because an argument that something is “most likely” or “more likely” cannot be adopted as a standard for allowance. Facts are favored. 

With regard to the rejection of Egorov in view of Foody and further in view of Dahl (see paragraph 5 in the above rejection), it is applicant’s position that both Foody and Egorov should disclose animal feed and grains as well as the same objective (as applicant). Further, applicant points out that Foody is not concerned with breaking down cellulose to produce glucose. However, the claim does not recite such a recitation of breaking down cellulose to glucose. The claim is to a composition.
Applicant also argues that Foody is involved with steam under pressure to obtain “exploded wood”. The claims are not restricted to any particular process; in fact, the claims are to a composition. Not so. Hess, which is the prior art in Foody, that according to Applicant, teaches away from other prior art (Algeo, Bender, Delong) actually discloses deriving glucose from cellulose, i.e. the same objective as herein.
See “Hess et al. (U.S. Pat. No. 3,212,932) is typical of certain non-relevant prior art teachings which seek to produce glucose directly, and through the mechanism of using a relatively high concentration of mineral acid, to brutally break down all elements of the wood feedstock.” In fact, Foody discloses that “Hess et al. employ a two-stage acid hydrolysis, the first stage to recover hemicellulose-derived xylose, the second to recover cellulose-derived glucose’1. In fact, it is not even clear whether applicant is relying on the prior art discussion of Foody to establish patentability of his claims, even though 1} the prior art discussed in Foody was not applied or relied on and 2} Foody was applied as a teaching of types of grains that were used in animal feed when it was combined with more digestible cellulose obtained by acid hydrolysis.

Applicant argues that Foody does not combine the hydrolyzed product with feed grains, but Foody does indeed disclose this at Example 2, second full paragraph. Applicant argues that “When teachings of Egorov is applied to Foody, i.e. when the hydrolysis is taken into the MCC-level where Egorov operates, the material of Foody does not actually get more accessible, but instead makes hydrolysis even harder,” However, Applicant is not claiming hydrolysis, or the accessibility of cellulose in lignocellulose materials. Applicant is claiming a composition of a grain combined with MCC. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791